 CAIN & HERREN, ALC
 ATTORNEYS AT LAW

 Michael J. Collins, Esq. #9087
 2141 W. Vineyard Street
 Wailuku, Hawai’i 96793
 Tel: (808) 242-9350
 Fax: (808) 242-6139
 Email:      mike@cainandherren.com

 Attorneys for Debtor BRANT KEMEL JACKSON

                UNITED STATES BANKRUPTCY COURT

                          DISTRICT OF HAWAII

  IN RE:                               Case No. 19-01655
                                       (Chapter 13)
  BRANT KEMEL JACKSON,
                                       AP No. 20-90009
           Debtor
                                       DEBTOR’S OPPOSITION TO
                                       MOTION FOR RULE 9011
                                       SANCTIONS


       DEBTOR’S OPPOSITION TO MOTION FOR RULE 9011
                       SANCTIONS

       AND NOW, Comes Debtor BRANT KEMEL JACKSON, by and

 through his attorneys, CAIN & HERREN, ALC, and opposes PLAINTIFF/

 CREDITOR’S MOTION FOR RULE 9011 SANCTIONS, which was filed

 on October 13, 2020, Dkt. 31.

 In re: BRANT KEMEL JACKSON
 Case No. 19-01655 (Chapter 13)
 OPPOSITION TO MOTION FOR RULE 9011 SANCTIONS

                                  Page 1 of 2
U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 34 Filed 10/15/20 Page 1 of 2
       This motion should be denied because Plaintiff failed to follow the 21-

 day procedure provided for by rule 9011(c)(1)(A). In the alternative, the

 motion should be denied because Debtors are entitled to defend summary

 judgment motions and to defend them is not baseless or frivolous.

       This objection is brought pursuant to 9011(c)(1)(A) of the Federal

 Rules of Bankruptcy Procedure and is supported by a Memorandum of Law,

 a Declaration of Michael J. Collins.

       WHEREFORE, Debtor BRANT KEMEL JACKSON respectfully

 requests that this Honorable Court DENY PLAINTIFF/CREDITOR’S

 MOTION FOR RULE 9011 SANCTIONS and award Cain & Herren, ALC,

 attorneys fees and costs for defending this motion pursuant to Rule 9011(c)

 (1)(A).

       DATED:       Wailuku, Maui, Hawaii, Thursday, October 15, 2020.

                                 CAIN & HERREN, ALC

                                 /s/ Michael J. Collins

                                 Michael J. Collins, Esq.
                                 Attorneys for Debtor
                                 BRANT KEMEL JACKSON




 In re: BRANT KEMEL JACKSON
 Case No. 19-01655 (Chapter 13)
 OPPOSITION TO MOTION FOR RULE 9011 SANCTIONS

                                  Page 2 of 2
U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 34 Filed 10/15/20 Page 2 of 2
